DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has established the earliest priority date of claims 1, 9 and 20, as the filing date of foreign application KR10-2015-0001341, 01/06/2015. If Applicant disagree, Applicant shall traverse in response to this Office Action, and point to the sections of KR10-2014-0117297, filed 09/03/2014, that teach the limitations: “…detecting a motion of the electronic device having a strength that is greater than or equal to a threshold strength; based on the motion of the electronic device ceasing before exceeding a predetermined time, continuing to display the object and obtain the at least one biometric signal; and based on the motion of the electronic device lasting longer than or equal to the predetermined time: terminating the obtaining of the at least one biometric signal; and terminating the displaying of the object.” An unpersuasive traversal will result in the statutory 35 USC 112 (a) (new matter) rejections, and the subsequent Office action will be made Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11, and 17-18 of U.S. Patent No. US 11,166,675 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims 1-4, 7-11, and 17-18 include all of the limitations of the subject claims 1-15 in a narrower form.
Subject claim
Patented claim 
Subject claim
Patented claim 
1
1
9
11
2
2
10
17
3
3
11
18
4
4
12
18+9
5
7
13
18+10
6
8
14
18+11
7
9
15
18+17
8
10




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2016/0039424 A1) in view of Van De Laar (US 2017/0319087 A1); hereinafter, Van, in view of Wang (US 2013/0144111 A1), in view Howard (US 2016/0065831 A1), the provisional application 62/044,938 filed 09/02/2014, discloses the cited subject matter in its entirety, in view of Ahmed (US 2008/0242415 A1), and further in view of Reinstein (US 5,293,871 A).
Consider claims 1, a method of measuring a biometric signal by an electronic device, (Hong teaches, “a wearable device capable of determining whether a state of a user is suitable for allowing the user to drive a vehicle using biological information sensed” See ¶ 0009. Hong teaches, “a sensing unit that senses a biological signal of a user when the main body is worn” See ¶ 0010. Hong teaches, “the sensing unit 140 … additionally include other types of sensors or devices, such as … a biometric sensor” See ¶ 0056.) the method comprising: 

With respect to, displaying, on a display of the electronic device, an object having an animation effect for inhalation and exhalation, i.e. breathing, the animation effect including the object being expanded to guide the inhalation of a user and the object being contracted to guide exhalation of the user, Hong teaches, “the controller 180 outputs feedback that notifies the state of the user, which corresponds to the determined current driving index, (S450).”  See ¶ 0199. Hong teaches, “the controller 180 outputs feedback, such as a predetermined sound, a voice, vibration, a change in a screen displayed on the touch screen 251, or an LED color change. Then, through the feedback that is output, the user can recognize that his current state is not suitable for the safety driving and thus gets rest … do deep breathing exercises” See ¶ 0201. Hong teaches, “in a case where the watch-type terminal 200 determines that the user is in the ‘excited state’ that is not suitable for the safety driving and thus outputs the message asking for the driver's confirming of the determined state and … in a case where the user replies with ‘YES,’ as a response to the message, the watch-type terminal 200 recommends the situational information (for example, … taking a deep breath)” See ¶ 0233. Hong teaches, “the controller 180 provides the situational information that helps the user to recover from the excited state. As an example of this, in FIG. 8C, a portion corresponding to the breathing rate of the user is extracted from the index pattern that is stored in advance in the watch-type terminal 200 and the extracted portion is converted into sound and is output through the sound output unit 252. Along with this, screen information visually indicating the breathing rate of the user and guide information 803 are output to the touch screen 251. The user can listen to his/her breathing rate in the audio form, and this helps the user to rapidly recover from the excited state. When a touch is applied to a "stop" key 803a that is output to the touch screen 251, the breathing rate of the user is no longer output.” See ¶ 0237. Hong does not discuss the use of an animation effect for inhalation and exhalation while the application is executed, in an analogous art, Van teaches, “a system which analyzes uterine activity signals (UASs) and, more particularly, to a system which analyzes UASs, extracts parameters as well as state information from these UASs, generates content based upon the extracted parameters and state information” See ¶ 0002. Van teaches, “FIG. 6, in accordance with a theme for rendering a breathing guide, the content rendered may include a series of animated roundels 602 (e.g., animated circles) which may function as a breathing guide and may be rendered serially (in time). The breathing guide may be started for example when a (strong) contraction is detected (e.g., a contraction that is greater than or equal to a contraction threshold). However, in yet other embodiments, if desired, the breathing guide may be started manually by the patient and/or in response to other detected parameters, conditions, etc. For example, the roundels may grow (e.g., increase in diameter using shaded rings or the like) to indicate when a patient should inhale and may contract to indicate that the patient should exhale. Thus, the breathing guide may illustrate a preferred breathing pattern. Each of the animated circle(s) may provide information to a patient to inform the patient of when to breathe so as to establish a desired rhythm. Further, colors of the animated roundels 602 may change to indicate inhalation or exhalation acts.” See ¶ 0050.

With respect to, obtaining, by a sensor unit of the electronic device, (Hong teaches, “the controller 180 provides the situational information that helps the user to recover from the excited state. As an example of this, in FIG. 8C, a portion corresponding to the breathing rate of the user is extracted from the index pattern that is stored in advance in the watch-type terminal 200 and the extracted portion is converted into sound and is output through the sound output unit 252), at least one biometric signal related to a heart rate of the user, , Hong teaches, “FIG. 5B illustrates an example in which various biological signals, for example, the ECG, the PPG, the GSR, the EMG, and the EEG are sensed for a reference period of time, and are expressed in one index pattern that changes over time. For example, through the index pattern that is formed by the biological signals from the user, the bedtime, the wake-up time, the average sleeping time, the average exercising time, the usual blood pressure, the usual heart rate, the usual body temperature, the usual pulse wave, the usual electrocardiogram, and the like are recognized for the user.” See ¶ 0179.
With respect to, obtaining, by a sensor unit of the electronic device, at least one biometric signal related to a heart rate of the user while the object having the animation effect is displayed; Hong discusses the graphical representation of the breathing pattern, i.e. claimed the animation effect and discusses that example in which various biological signals include heart rate, See ¶ 0179. Hong does not explicitly state to obtaining the biometric signal while the object having the animation effect is displayed; nonetheless, Van teaches, “the process may acquire sensor information. The sensor information may include information related to uterine activity of a patient and/or other information related to the patient. For example, the sensor information may include a uterine activity signal (UAS) including information related to uterine activity of the patient.” See ¶ 0035. Van teaches, “the parameters may include corresponding confidence levels, if desired. These confidence levels may be indicative of a computed accuracy for each variable of the UAS parameter signals.” Van teaches, “FIG. 6, in accordance with a theme for rendering a breathing guide, the content rendered may include a series of animated roundels 602 (e.g., animated circles) which may function as a breathing guide and may be rendered serially (in time). The breathing guide may be started for example when a (strong) contraction is detected (e.g., a contraction that is greater than or equal to a contraction threshold). However, in yet other embodiments, if desired, the breathing guide may be started manually by the patient and/or in response to other detected parameters, conditions, etc. For example, the roundels may grow (e.g., increase in diameter using shaded rings or the like) to indicate when a patient should inhale and may contract to indicate that the patient should exhale. Thus, the breathing guide may illustrate a preferred breathing pattern. Each of the animated circle(s) may provide information to a patient to inform the patient of when to breathe[e] so as to establish a desired rhythm. Further, colors of the animated roundels 602 may change to indicate inhalation or exhalation acts.” See ¶ 0050.
 It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Hong and help the user by displaying a breathing guide where the “breathing guide may be started … in response to other detected parameters, conditions, etc. For example, the roundels may grow (e.g., increase in diameter using shaded rings or the like) to indicate when a patient should inhale and may contract to indicate that the patient should exhale. Thus, the breathing guide may illustrate a preferred breathing pattern. Each of the animated circle(s) may provide information to a patient to inform the patient of when to breath so as to establish a desired rhythm” as suggested by Van; therefore, reducing the stress level of the user.  
Although, it is Examiner’s position that Hong in view of Van teaches, “obtaining, by a sensor unit of the electronic device, at least one biometric signal related to a heart rate of the user while the object having the animation effect is displayed.” Nonetheless, in an effort to end all arguments, Wang teaches, “[i]t would be desirable to provide a compact apparatus that can be mounted on the user's finger to measure heart rate, and sense breathing patterns, then display animation to guide the user into a breathing pattern that will induce a state of relaxation in the user.” See ¶ 0008. Wang teaches, “stress management device 10 combines breath guiding and heart rate variability biofeedback technology, by analyzing the signal detected from a non-invasive sensor 17 positioned on the finger to extract heart rate variability information and identify the coherence between heart rate variability and respiratory rhythm. In this manner, the device 10 can, therefore, monitor the status and degree of relaxation of the user. The stress management device 10 can be used to guide the user to breathe by an intuitive graphic display, and to help the user to focus his/her attention, as well as adjust his/her emotion actively, aiding the user to enter into a highly relaxed state of body and mind.” See ¶ 0037.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van and provide feedback guidance as animation guidance while monitoring the heart-rate as suggested by the Wang, in an effort “to help the user to focus his/her attention, as well as adjust his/her emotion actively, aiding the user to enter into a highly relaxed state of body and mind.” See ¶ 0037.

With respect to, based on the motion of the electronic device lasting longer than or equal to the predetermined time: terminating the obtaining of the at least one biometric signal; and terminating the displaying of the object, Howard teaches, “a wearable device having a user interface that allows it to interact with other electronic devices during image capture using a camera in the electronic device.” See ¶ 0021. Howard teaches, “[a] motion sensor may detect motion of the device and provide, modify, cease, or otherwise affect a state, output, or input of the device or associated applications based on the motion. As non-limiting examples, a motion may be used to silence the device or acknowledge an alert generated by the device. Sample motion sensors include accelerometers, gyroscopic sensors, magnetometers, GPS sensors, distance sensors, and so on.” See ¶ 0043. With respect to “detecting a motion of the electronic device for at least a predetermined time” the predetermine time would be the inherent sampling1 cycle frequency or the wave length interval of the “motion sensors … accelerometers, gyroscopic sensors, magnetometers, GPS sensors, distance sensors” that is used by the detected the motion. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang and have a motion sensor that detect motion of the device and cease and affect a state, output, input of the device or associated applications based on the motion, as suggested by Howard in ¶ 0043, and therefore, in view of combination stop obtaining of the biometric signal and terminating the displaying of the object wherein the biometric information is not displayed thereby automatically determining whether the user is no longer interested in the current state, output, input of the device or associated applications based on the motion.

With respect to, detecting a motion of the electronic device having a strength that is greater than or equal to a threshold strength, in an analogous art, Ahmed teaches, “method and system for enhancing applications with motion-based input, called the flexible motion system. The flexible motion system comprises a motion detection device, a motion processor, and a communication interface.” See ¶ 0010. Ahmed teaches, “a motion detection device may be configured to ignore movements having a magnitude that falls below a certain threshold.” See ¶ 0018.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang-Howard and have a motion sensor that detect motion of the device and motion detection device may be configured to ignore movements having a magnitude that falls below a certain threshold, as suggested by Howard in ¶ 0043, and therefore, in view of combination stop obtaining of the biometric signal and terminating the displaying of the object wherein the biometric information is not displayed thereby automatically determining whether the user is no longer interested in the current state, output, input of the device or associated applications based on the motion.

continuing to display the object and obtain the at least one biometric signal based on the motion of the electronic device ceasing or stopping before or prior to exceeding a predetermined time, (Applicant is claiming if the motion is detected for a period less than predetermined time do not terminate the application but rather continuing to display the object and obtain the at least one biometric signal); in an analogous art, Reinstein teaches, “an ultrasonic device for accurately determining individual layer thicknesses and shape of a patient's cornea.” Col. 1 lines 10 + and Col. 3 lines 6+. Reinstein teaches, “[a]n eye 10 whose cornea is to be mapped is provided with a drop of topical anesthetic and is held open with a lid speculum. The patient is instructed to focus his other eye 12 upon a fixation light 14 so as to provide a vertical direction of gaze for both eyes 10 and 12. A beam splitter 16 is positioned between eye 12 and light source 14 and enables the pupil of eye 12 to be imaged by a camera 16. By monitoring the pupillary position of eye 12, the pupillary position of eye 10 can be implied and the system automatically disabled should the patient's gaze wander from a vertical axis.” Col. 3 lines 45-58. Reinstein teaches, “[t]he scanning system is illustrated schematically and comprises a high frequency ultrasonic transducer 24 which is spherically focused onto the surface of cornea 26. Transducer 24 is attached to a motion control system that comprises a linear translation motor 28 and an arc translation motor 30 that are aligned at right angles to each other” Col. 3 lines 61-67. Reinstein teaches, “[d]uring scanning, the pupil position of eye 12 is monitored at regular intervals during each arc scan and compared against a previously determined vertical gaze position that is acquired initially. If the pupillary position is found to have deviated by more than a set tolerance level (e.g., 0.25 mm), scan motion and data acquisition are interrupted and pupillary direction is monitored until the gaze is again within tolerance, at which time scanning is continued. Since in most cases, the optical axes of eyes 10 and 12 are parallel, any wandering in the gaze of eye 12 indicates a similar wandering in the gaze direction of eye 10. Thus, this procedure ensures that no significant drift in eye direction occurs during scanning.” See Col. 5 lines 10-23. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Hong-Van-Wang-Howard-Ahmed and have a motion sensor that tolerate predetermine motion for predetermine interval without interrupting the pupil scanning, i.e. biometric signal, and if the patients gazing beyond the tolerance the scanning will interrupt in an effort to correctly determining individual layer thicknesses and shape of a patient's cornea, as anticipated by Reinstein, and it would behoove long to implement the same logic in his system to accurately determine the biometric signals.

Consider claims 2, the method of claim 1, wherein displaying the object further comprises: displaying, on the display of the electronic device, a text that guides the inhalation and the exhalation with the object, Van teaches, “graphics such as lines, arrows, alphanumerical characters (e.g., letters, words (e.g., Puff, inhale, exhale, etc.)) arrows, etc. may be generated and/or rendered for the convenience of the user(s).” See ¶ 0051.

Consider claims 3, the method of claim 1, wherein the animation effect guides a depth of each inhalation and each exhalation of the user, See Van Fig. 6 shows the depth of each inhalation and each exhalation of the user.

Consider claims 4, the method of claim 1, further comprising: initiating a breathing guide on the electronic device, Hong teaches, “the physical index pattern may be generated based on the biological signal of the user that is sensed for the same periods of time of days, and the emotional index pattern may be generated based on the biological signal of the user that is sensed in a specific situation.” See ¶ 0020. Van teaches, “the breathing guide may be started … in response to other detected parameters, conditions” See ¶ 0050.

Consider claims 5, the method of claim 1, wherein obtaining at least one biometric signal comprises: obtaining the at least one biometric signal for the user for a preset time, wherein the preset time is adjustable, Hong teaches, “the watch-type terminal 200 is worn on a specific body portion and senses the biological signal of the user for a predetermined period of time (S410).” See ¶ 0146. Hong teaches, “the predetermined period of time is a specific period of time that is set by the user, or a period of time for which the watch-type terminal 200 is sensed as being worn.” See ¶ 0147. 

Consider claims 6, most limitation of claim 6 have been address in the rejection of claim 1.  Hong teaches an electronic device (200 See ¶ 0126) for measuring a biometric signal, the electronic device comprising: a display (251 See ¶ 0126), (Hong teaches, “a sensing unit that senses a biological signal of a user when the main body is worn” See ¶ 0010.); 
With respect to, a sensor unit configured to obtain at least one biometric signal, Hong teaches, “the sensing unit 140 … additionally include other types of sensors or devices, such as … a biometric sensor” See ¶ 0056.) 
With respect to, at least one processor configured to: execute an application related to biometric information of a user wearing the electronic device Hong teaches, “[t]he controller 180 generally cooperates with the sending unit 140 to control operation of the wearable device 100 or execute data processing, a function or an operation associated with an application program installed in the wearable device based on the sensing provided by the sensing unit 140.” See ¶ 0076. Hong teaches, “embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein… The processor may include the controller 180 of the mobile terminal.” See ¶ 0284.

Consider claims 7, the electronic device of claim 6, wherein the at least one processor is further configured to: display, on the display, a text that guides the inhalation and exhalation with the object, See rejection of claim 2.

Consider claims 8, the electronic device of claim 6, wherein the animation effect guides a depth of each inhalation and each exhalation of the user, See rejection of claim 3.

Consider claims 9, the electronic device of claim 6, wherein the at least one processor is further configured to: initiate a breathing guide on the electronic device, See rejection of claim 4.

Consider claims 10, the electronic device of claim 6, wherein the at least one processor is further configured to: obtain, via the sensor unit, the at least one biometric signal for the user for a preset time, wherein the preset time is adjustable, See rejection of claim 5.

Consider claims 11, most limitation of claim 1 are addressed in the rejections of Claims 1 and 6, a non-transitory computer readable medium with computer executable instructions stored thereon executed by at least one processor to perform the method of measuring a biometric signal by an electronic device, Hong teaches, “[v]arious embodiments may be implemented using a machine-readable medium having instructions stored thereon for execution by a processor to perform various methods presented herein. Examples of possible machine-readable mediums include HDD (Hard Disk Drive), SSD (Solid State Disk), SDD (Silicon Disk Drive), ROM, RAM, CD-ROM, a magnetic tape, a floppy disk, an optical data storage device, the other types of storage mediums presented herein, and combinations thereof.” See ¶ 0284.

Consider claims 12, the non-transitory computer readable medium of claim 11, wherein displaying the object further comprises: displaying, on the display of the electronic device, a text that guides the inhalation and the exhalation with the object, See rejection of claim 2.

Consider claims 13, the non-transitory computer readable medium of claim 11, wherein the animation effect guides a depth of each inhalation and each exhalation of the user, See rejection of claim 3.

Consider claims 14, the non-transitory computer readable medium of claim 11, wherein the method further comprising: initiating a breathing guide on the electronic device, See rejection of claim 4.

Consider claims 15, the non-transitory computer readable medium of claim 11, wherein obtaining at least one biometric signal comprises: obtaining the at least one biometric signal for the user for a preset time, wherein the preset time is adjustable, See rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 5,001,461 A) Vroom teaches, “provide a means for detecting the unauthorized tampering with, or theft of skiing equipment that has been left in an unsecured and unguarded location that is out of sight of the owner.” Col. 1 line 30+. Vroom teaches, “when the motion sensor switch 4 is tripped by someone moving the skis, the power is sent to the timer circuitry 5, which then measures the duration of the motion, and if this duration is measured to be less than a prespecified amount of time, the timer circuitry 5 interprets the motion to be incidental and ignores the initial signal from the motion sensor switch 4 and resets the system to detect further motion; if the duration of the motion is measured to be greater than this prespecified amount of time, the timer circuitry 5 in turn sends the power to the digital code generator 6, and the FM transmitter 7.” Col. 2 line 50+.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/           Primary Examiner, Art Unit 2683                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Reference cited in the conclusion section (US 5,001,461 A) Vroom, Roy et al.